Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment, filed Jan 20, 2022, has been entered in the application. Claims 1, 5, 6, and 10 are pending, with claims 2-4, 7-9 and 11-13 now being canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 4,830,395) in view of Tovi (US 4,112,486). Foley teaches a vehicle height adjustment system (fig 2), attached to a vehicle (fig 1); including an input housing (70) including a space in which working fluid is stored (88); an input piston part (working face of 78) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (77) inserted into the input piston part (connection of end of 77 to opposing face of 78) and held captive there-in with portions of the piston which extend into a groove or notch in the lead screw, the screw being operative to move in response to receiving external power (at 82); the arrangement additionally including an output unit (10) connected to the vehicle for reducing vibration via a piston and rod connection, connected to the input housing via a connection pipe (13); there being no hydraulic seal member between the input piston member and lead screw. The reference to Foley, while teaching a connection between the piston and lead screw (see e.g., figure 3), fails to teach that the connection includes a plurality of locking . 
As further regards claim 10, and the specific steps of preparing an input housing part; preparing and assembling an input piston part, inserting a lead screw; and assembling a connection part to fasten the input piston part with the lead screw; and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholls (US 4,052,088) in view of Taplin (US 3,386,045). Nicholls teaches a vehicle height adjustment system (col. 1, lines 15-20, col. 2, lines 37-42), attached to a vehicle (col. 2, lines 6-9); including an input housing (3) including a space in which working fluid is stored (13); an input piston part (working face of 5, towards chamber 13) positioned in the housing part, and configured to move along a length-wise direction of the input housing part; a lead screw (6) inserted into the input piston part (connection of end of 6 to opposing face of 5), the screw being operative to move in response to receiving external power (alternatively manually controlled at 6a, or potentially automatically controlled, see col. 2, lines 16-18); the arrangement additionally including an output unit (1) connected to the vehicle for reducing vibration via a piston and rod connection (damping piston 9, connection rod 10; compressible gas in 11, also note col. 2, lines 22-29), connected to the input housing via a connection pipe (2); there being no hydraulic seal member between the input piston member and lead screw. The reference to .
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the references of record, as previously applied, cannot meet the limitations of the claims as amended. Note the rejections now including the references to Taplin, Tovi and Foley, which are applied in combination (see above) in direct response to applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616